department of the treasury internal_revenue_service washington d c yas uniform issue list dec - se tep cts tax_exempt_and_government_entities_division ome taxpayer a ira x amount c amount d financial_institution m individual b custodian f account m ira e year date date date financial_institution e dear this is in response to your letters dated date and date submitted on your behalf by your authorized representative in which you request page a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that on date taxpayer a authorized a direct transfer of amount c from ira x to account m taxpayer a asserts that his failure to accomplish a rollover of amount c within the day period prescribed by sec_408 of the code was due to financial_institution m’s error in failing to establish a rollover ira account as directed by taxpayer a taxpayer a further represents that he has not used amount c for any other purpose during year taxpayer a discussed with financial_institution m representatives the rollover of ira x held by custodian f to an account to be set up by financial_institution m individual b a financial_institution m representative assured taxpayer a that financial_institution m could accommodate ira accounts relying on individual b’s expertise on date taxpayer a arranged for the wire transfer of amount c from ira x to account m on date which was more than days past the date wire taxpayer a received a phone call from a representative of financial_institution m in which an admission was made that account m was not properly established and owned by an ira custodian taxpayer a immediately contacted financial_institution e on date taxpayer a following the advice of financial_institution e withdrew amount d amount c minus a decline in asset value from account m and deposited amount d into ira e maintained by financial_institution e as custodian for taxpayer a taxpayer a received a year form 1099-r from custodian f which reported amount c as a distribution to taxpayer a based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount c contained in sec_408 of the code the code’ sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 _ sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 d sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the page use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover of amount d was due to financial_institution m's error in failing to establish a rollover ira account as directed by taxpayer a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution to taxpayer a of amount d provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the service will treat taxpayer a's date contribution of amount d to ira e as a rollover_contribution within the meaning of code sec_408 please note that pursuant to code sec_408 this ruling letter does not authorize the rollover of the code sec_401 minimum required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page if you have any questions please contact sincerely yours v frances v sloan employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose
